


110 HR 3063 IH: Martin Van Buren National Historic

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3063
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mrs. Gillibrand
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To revise the boundary of Martin Van Buren National
		  Historic Site, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Martin Van Buren National Historic
			 Site Boundary Revision Act.
		2.DefinitionsAs used in this Act:
			(1)Historic
			 siteThe term historic site means the Martin Van
			 Buren National Historic Site in the State of New York, as authorized by Public
			 Law 93–486 on October 26, 1974.
			(2)MapThe
			 term map means the map entitled Boundary Map, Martin Van
			 Buren National Historic Site, numbered 460/80801 and
			 dated January 2005.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the historic site
			 was established to preserve and interpret the landscape, structures, and
			 collections of Lindenwald, in Kinderhook, New York, owned by
			 Martin Van Buren, the eighth President of the United States (1837–1841) from
			 1839 to his death in 1862;
				(2)the current
			 boundary, encompassing about 39 acres of land, does not adequately protect
			 natural and cultural resources that contribute to the significance of the
			 historic site;
				(3)the conservation
			 easements acquired to preserve the historic site's key agricultural views no
			 longer offer adequate protection for those views;
				(4)administrative
			 buildings and facilities required for future operations of the historic site
			 may not be suitable to be developed within its current boundaries due to
			 impacts on historic or scenic resources; and
				(5)a
			 boundary study prepared by the National Park Service in 2003 identifies about
			 331 acres of lands that, if acquired, would help protect the agricultural
			 character and the quality of the setting of the historic site and increase
			 opportunities for interpretation and education.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to protect the
			 remaining contributing resources significant to the historic site;
				(2)to preserve a more
			 accurate portrayal of Van Buren’s Lindenwald by reuniting remaining
			 agricultural lands associated with the house through their acquisition from
			 willing sellers;
				(3)to enhance the
			 interpretation of Van Buren’s broader political and agrarian beliefs by
			 enabling public access to key agricultural resources and to protect scenic
			 values associated with the historic site; and
				(4)to enable the
			 National Park Service to establish administrative facilities that do not
			 intrude upon the historic site's resources or scenic values.
				4.Boundary
			 adjustments to the historic site
			(a)Boundary
			 adjustmentEffective on the date of enactment of this Act, the
			 boundary of the historic site is adjusted to include approximately 261 acres of
			 land identified as the PROPOSED PARK BOUNDARY, as generally
			 depicted on the map.
			(b)Acquisition
			 authorityThe Secretary may acquire the lands and interests in
			 lands referred to in subsection (a) from a willing seller by donation, purchase
			 with donated or appropriated funds, or exchange.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)AdministrationLand
			 acquired for the historic site by this section shall be administered as part of
			 the historic site in accordance with applicable laws and regulations.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
